THE    ATTORNEY           GENERAL
                    OFTEXAS




Honorable George B. Butler, Chairman
Board of Insurance Commissioners
Austin, Texas
Dear Sir:                 Opinion No. O-7004
                          Re:   Interpretation of Set, 2, of
                                Art, 5068-3, Vernon's Annotated
                                Civil Statutes.
        We have received your requests for our opinion on the
hereinabove captioned.matter, and we quote from your first
request as follows:
       "Under the provisions of Article 5068-3,
   Section 2, after the mortuary funds of the
   assessment association have become the property
   of the corporation reinsuring the membershfp of
   such association, may such funds be lawfully dis-
   bursed by the reinsuring corporation for all of the
   following purposes:
        "1 0 for payment of valid claims outstanding
    and arising thereafter from policies Issued by
    the legal reserve company to the members of the
    assessment associatfon,
        "2 o to set up the legal reaerve on new
    policies issued by the legal reserve cornGangto
    the members of the assessment association,
       "3 D and to pay their actuarial portion of
   such mortuary fund to members of such association
   who refuse to accept the new policies offered
   them, and who make request therefor wlthin sixty
   (60) days from the date of reinaurance?
        "If your answer to the preceding inquiry is in
    the affirmative, may the Board of Insurance Commis-
    sioners lawfully refuse ,toapprove a proposed plan
    and agreement on the sole ground that such proposed,
    plan and agreement provides that the mortuary funds
    belonging to the association may be disbursed for
    ail of the three purposes specified In the preceding
Hon. George B, Butler, page 2          O-7004


    inquiry and compel said association and reinsuring
    corporation to agree that the mortuary funds shall
    be alsbursea for only one or two and not all of
    such speciffed purposes or for some other or dlfferent
    purpose before the Board will give its approval as pro-
    vided In said Statute."
    Set, 2, Art, 5068-3, V,A.C.S., reads as follows:
        "The sums of any mortuary funds belonging to
    such association shall thereafter be effectually
    the property of such organized and converted cor-
    poration or corporation refnsuring the membership
    of such asaociatlon, but may be disbursed for
    payment of valla claims outstanding and arlslng
    thereafter from policies issued by the legal
    reserve company to the members of the assessment
    associatbn under the approved agreement; to set
    up the legal reserve on new policies issued by
    the legal reserve company to the members of the
    assessment association under said agreement; and
    to pay their acturial portion of such mortuary
    fund ,tomembers of such association who refuse
    to accept the new policies offered them, and who
    make request therefor within sixty (601,days from
    the date of conversion or reinsurance.
        It wFl1 be observed that the provlsions of Section 2
are plafn and unambiguous and where a statute, civil or criml-
nal, is expressed in plain and unambiguous language and its
meaning la clear and obvious, there Is no room for construction,
Gaddy vs. First National Bank, Beaumont, 28'3-
                                             S.W. 472; Sparks
vs, State, 174 S.W. 3510
         We therefore answer your first question in the afflrm-
ative.
        In connection with your second question, we call your
attention to the case of the BoaPa of Insurance Commiasionera
of Texas vs, Guardian Life I&. Co. of Texas, et al, 180 S.W.
(2d) 906, wherein the Supreme Court of Texas said:
        "Articles 4688 and 4744 are the only ones
    pertinent to the queatfon in Issue and unless they
    confer upon the board the authority to issue the
    above order it must be conceded that no such au-
    thority exists. The board can exercise only such
    authority as is conferred upon it by law in clear
    and unmistakable terms and the same will not be
    construed as being conferred by implication.
-_   -




         Hon. George B. Butler, page 3           O-7004



            Humble 011 & Ref-LningCo. v. Rallroad Commission
            of Texas, Tex, Sup., 128 S.W.2d 9; Commercial
            Standard Ins. Co. v. Board of Insur. Comm'rs of
            Texas, Tex. Civ. App,, 34 S.W. 2a 343, writ refused."
                 We may apply the above statement of the court to the
         instant case in the following manner: Section 2 oftArt, 5068-3
         Is the only one pertinent to the question in issue and unless
         it confers upon the board the authority to issue the above order
         it must be conceded that no such authority exists. Your re-
         quest plainly states that the "proposed plan and agreement
         provides that the mortuary funds belonging to the association
         may be disbursed for all of the three purposes", as provided
         in Set, 2, supra, and you are desirous of knowing whether the
         Board of Insurance Commissioners can lawfully refuse~'toapprove
         the proposed plan because said board is Insisting that the re-
         insurance corporation agree that the mortuary funds will only,
         be disbursed for one or two of the above enumerated purposes,
         OP for some other or different purpose. The law Is well settled
         that the Board of Insurance Commissioners I'canexercise only
         such authority as is conferred upon it by law in clear and un-
         mistakable terms and the aame will not be construed as being
         conferred by implication." We can find no authority for the
         Insurance Board to compel the reinsuring corporation to agree
         that the mortuary funds belonging to the association will only
         be disbursed for one or two of the purposes enumerated in Sec.
         2, or for some other or different purpose, and in view of the
         foregoing authoritfea your second question fs answered In the
         negatfve,
                 In view of our answers to your Inquiries in the first
         opfnion request, we do not deem it necessary to answer your
         second request.
                                         Yours very truly,
                                    ATTORNEYGENERAL       OF TEXAS
                                         By s/J.C. Davis, Jr.
                                              J.C. Davis, Jr,
                                              Assistant
         JCD:LJ:wc
         APPROVED DEC, 20, 1945
         s/Grover Sellers

         Approved Oprnion Committee By s/%/B Chairman